The opinion of the court was delivered by
Dixon, J.
The defendants move to quash an-indictment which -charges that they “did take money of the value of *211twenty-five dollars from one P. C. I. upon an agreement to compound the crime óf keeping a disorderly house, contrary,” &c.
It is generally held that, to sustain an indictment for compounding a crime, it must be shown that the crime alleged to have been compounded had been committed. 1 Hale P. C. 619; 4 Blacks. Com. 133; Whart. Crim. L., § 1559; Brittin v. Chegary, Spenc. 635; Swope v. Jefferson Insurance Co., 93 Pa. St. 351.
In some states statutes have enlarged the scope of the of-fence, so as to include agreements to withhold or suppress accusations of crime; but there is nothing in our statute (Pamph. L. 1898, p. 194, § 19) indicating such a purpose.
The reason of the thing accords better with the common law, for it cannot-be held that the public is injured by the refusal of a private person to present or prosecute a charge of crime, if in fact no crime has been perpetrated.
As the preceding crime is essential to the offence of compounding the crime, it should be distinctly averred in the indictment for compounding, and should be set forth with such particularity as will enable the accused to make preparation for rebutting the charge.
In this respect the indictment now before us is defective, and should be quashed.